Citation Nr: 1757147	
Decision Date: 12/11/17    Archive Date: 12/20/17

DOCKET NO.  12-30 739A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder. 


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Bush, Associate Counsel 


INTRODUCTION

The Veteran had a period of honorable service from October 25, 1988 to June 30, 1992, and a period of other than honorable service from July 1, 1992 to January 16, 1996.  A February 1998 VA administrative decision concluded that the other than honorable character of the Veteran's service from July 1, 1992 to January 16, 1996 is a bar to VA benefits for that period.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February and March 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia which denied service connection for schizophrenia.  

The Board expanded the issue on appeal to entitlement to service connection for an acquired psychiatric disorder pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Veteran provided testimony at a videoconference hearing in May 2013.  A transcript has been associated with the record.  The Veteran was notified that the Veterans Law Judge who held the hearing is no longer with the Board and was provided the option to have another hearing.  In October 2017 correspondence, the Veteran waived his right to an additional hearing.   

In a July 2015, the Board denied entitlement to service connection.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court) and, in a February 2017 Memorandum Decision, the Court vacated the Board's decision.  

According to the electronic Veterans Appeals Control and Locator System (VACOLS), the Veteran filed a notice of disagreement (NOD) with respect to an October 2016 determination that denied entitlement to non-service-connected pension, and action on this claim is pending at the RO.  As the RO has acknowledged receipt of the NOD and VACOLS indicates that additional action is pending, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a NOD had not been recognized.  As VACOLS reflects that the NOD has been recognized and that additional action on the NOD is pending at the RO, Manlincon is not applicable in this case.

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).  


FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, the Veteran's acquired psychiatric disorder is etiologically related to his military service. 


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder are met.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection for an Acquired Psychiatric Disorder

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).

The Board finds that the evidence of record supports a grant of service connection for an acquired psychiatric disorder.  First, there is evidence of a current disability.  The record shows that the Veteran has been variously diagnosed with bipolar disorder, depression, schizoaffective disorder, dysthymic disorder, and personality disorder.  See VA and Private Treatment Records. 

Second, there is evidence of an in-service event, disease, or injury.  The Veteran's enlistment examination shows that there was no indication of a pre-existing psychiatric disability and he was deemed fit for military service.  See June 1988 Enlistment Examination.  While in service, the Veteran's military operational specialty (MOS) was that of a communications system circuit controller.  See DD Form 214.  At his Board hearing, the Veteran stated that his MOS was the second most stressful behind air traffic controllers because it required him to work in a fast-paced, high speed environment carrying traffic for the Pentagon, White House communications, and national security agencies.  He testified that the stressful nature of the job took its toll on him, resulting in symptoms of tiredness and demotivation.  See May 2013 Hearing Transcript.  Service treatment records reveal that the Veteran was prescribed Norpramin, a medication used to treat depression and anxiety.  See STRs.  The Board notes that this medication was prescribed in June 1990, indicating that the onset of his psychiatric symptomatology was around this time, which, notably was during his honorable period of service.  The Veteran's psychiatric problems persisted as later military personnel records reflect that the Veteran's discharge was due to depression.  Notations were made that the Veteran needed to be discharged in order to get medical treatment from VA for depression.  See January 1996 Request for Discharge in Lieu of Trial by Courts-Martial.  

Third, the Board finds that the evidence is at least in equipoise as to whether the Veteran's current acquired psychiatric disorder is related to service.  In that regard, the law is clear.  Pursuant to the "benefit-of-the-doubt" rule, where there is "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon this issue.  38 U.S.C. § 5107 (2012).  Although there is evidence against the claim in the form of a March 2015 VA opinion, pursuant to the Court's February 2017 Memorandum Decision, the Board finds this opinion to be inadequate because the examiner based the negative opinion on the inaccurate factual premise of the absence of mental health treatment or complaints in the Veteran's service records between 1988 and 1992.  By contrast, a June 2017 private opinion found that the Veteran's current primary diagnosis of schizoaffective disorder, bipolar type, developed in prodromal form while he served actively and honorably in the military in June 1990.  She stated that the Veteran experienced psychiatric symptoms that emerged as a result of his stressful MOS.  In formulating her opinion, the private doctor reviewed the Veteran's claims file, interviewed the Veteran, and relied on her own expertise, knowledge, and training.  In addition, she supported her opinion with a clear and thorough rationale.  Thus, the Board finds that the June 2017 private nexus opinion is of significant probative value, and is the most persuasive opinion on the question of whether the Veteran's acquired psychiatric disorder is at least as likely as not related to his military service.  

The Board therefore concludes that, with the benefit of the doubt resolved in the Veteran's favor, a grant of service connection for an acquired psychiatric disorder is warranted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 


ORDER

Entitlement to service connection for an acquired psychiatric disorder is granted. 



____________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


